DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of 15/348,188 11/10/2016 ABN
15/348,188 has PRO 62/254,314 11/12/2015
	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022 has been entered.
 	Claims 1-4, 8-14, and 18-21 are pending.
Claims 8-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 4, 2022.
The rejections made in the prior office action were directed to topical or transdermal administration.  The new rejections made in this office action are directed to oral administration as the amended claims require.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossel (US 6,207,713 B1, March 27, 2001) in view of Bartos (US 2016/0081959 A1, March 24, 2016, cited on IDS).
Fossel teaches orally administered L-arginine for promoting hair growth on scalp tissue.  See abstract.  Oral arginine alone produces growth of new hair (column 2, last paragraph).  Other arginine agents can be used and simply substituted for L-arginine (column 4, lines 30-42).  Arginine in the form of a complex may be used (column 2, lines 37-47).  The delivery vehicle is a table, capsule or liquid, and the amount administered is 0.5-30 g/day (claims 1 and 2).
Fossel does not teach the use of inositol-stabilized arginine silicate.
Bartos teaches a topical treatment comprising arginine silicate inositol complex (ASI) [0011].  See also claim 10.  Arginine and silica from ASI are highly bioavailable, meaning that less is needed to provide a similar effect seen from other arginine sources [0019].  ASI is a better product that can replace arginine alone [0007].  ASI can be provided in a tablet or a drink powder, at a concentration of 1-99% by weight [0099]-[0100].  An exemplified oral formulation contained 2 g of ASI in 18 mL of aqueous solution, which is about 11% [0038].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the Fossel method wherein ASI is used in place of arginine.  Simple substitution of ASI for arginine would result in the claimed invention, and the results would be predictable because Bartos teaches that ASI is intended to replace arginine and is more bioavailable.  It would have been further obvious to optimize the amount of ASI used by routine experimentation.  See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955).”  There is no evidence in the specification that the claimed concentration is critical for increasing hair growth or hair thickness.  The examples in the specification are drawn to topical administration for wound healing, not oral administration for hair growth.


Claims 1-4, 11-14, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otani (JP 2004099599 A, April 2, 2004, machine translation) in view of Bartos (US 2016/0081959 A1, March 24, 2016, cited on IDS).
Otani teaches oral administration of a composition containing arginine, glutamine, and valine for hair growth.  Paragraph <0005>.  Glutamine and valine are additional active ingredients. The composition is administered in water or milk.  Paragraph <0010>.  The dose is 4-7 g.  Paragraph <0011>.
Otani does not teach the use of inositol-stabilized arginine silicate.
Bartos teaches a topical treatment comprising arginine silicate inositol complex (ASI) [0011].  See also claim 10.  Arginine and silica from ASI are highly bioavailable, meaning that less is needed to provide a similar effect seen from other arginine sources [0019].  ASI is a better product that can replace arginine alone [0007].  ASI can be provided in a tablet or a drink powder, at a concentration of 1-99% by weight [0099]-[0100].  An exemplified oral formulation contained 2 g of ASI in 18 mL of aqueous solution, which is about 11% [0038].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the Otani method wherein ASI is used in place of arginine.  Simple substitution of ASI for arginine would result in the claimed invention, and the results would be predictable because Bartos teaches that ASI is intended to replace arginine and is more bioavailable.  It would have been further obvious to optimize the amount of ASI used by routine experimentation.  See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955).”  There is no evidence in the specification that the claimed concentration is critical for increasing hair growth or hair thickness.  The examples in the specification are drawn to topical administration for wound healing, not oral administration for hair growth.

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623